Citation Nr: 0528085	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected residuals of a missile wound to the abdomen 
and liver (also referred to herein simply as "abdominal 
disability"), currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected residuals of a missile wound to the left 
upper leg and left lower leg (also referred to herein simply 
as "left leg disability"), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION


The veteran had active military service from July 1966 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  In May 2004 a hearing was held before the 
undersigned Veterans Law Judge.

During the pendency of this appeal, the veteran's disability 
rating for his service-connected abdominal disability was 
increased to 30 percent, effective November 6, 2000.  
Inasmuch as the veteran has continued to express 
dissatisfaction with this rating, or has otherwise not 
withdrawn his appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal in regard to this issue continues.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons set forth below, this appeal is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The Board notes that during the May 2004 Board hearing at the 
RO, the veteran raised the issue of service connection for 
left knee arthritis secondary to service-connected left leg 
disability.  The veteran testified that a VA physician, Dr. 
Robert Gaines, told him that he has osteoarthritis of the 
left knee as a result of the service-connected wounds to the 
left leg.  Indeed, the Board notes that February 2003 VA 
treatment record, prepared by Dr. Gaines, indicates that the 
veteran does suffer from osteoarthritis of the knee, although 
the etiology of such diagnosis was not offered at that time 
by Dr. Gaines.  This issue is hereby referred to the RO for 
appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon review 
of the record in light of the requirements of the VCAA, the 
Board finds that additional evidentiary development is 
necessary to determine whether increased disability ratings 
are warranted for the veteran's service-connected abdominal 
disability and left leg disability.  

The Board notes that the last VA examination conducted for 
the purpose of evaluating the issues on appeal occurred in 
February 2001, more than four and one-half years ago.  At the 
March 2004 hearing, the veteran asserted that his 
disabilities have increased in severity since the time of the 
February 2001 VA examination, which was conducted under VA 
contract.  The Board notes that where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board finds that it is appropriate that the veteran be 
scheduled for a new examination to properly evaluate the 
current level of his service-connected abdominal and left leg 
disabilities.  See also 38 U.S.C.A. § 5103A(d)(C).

Notwithstanding the extended time that has passed since the 
last VA examination, the Board also finds that remand is 
appropriate because the February 2001 VA examination is 
inadequate for rating purposes for several reasons.  

First, it does not appear that the examiner reviewed the 
veteran's claims file, as the examiner refers throughout to 
the history reported by the veteran.  The Board notes that in 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  And in a case such as is 
presented in this appeal, where the veteran is suffering from 
the residuals of missile wounds affecting muscle tissue and 
interior organs, a careful review of the actual historical 
medical records is of particular importance.  

In specific regard to the veteran's service-connected 
abdominal disability, the examiner did not comment in 
sufficient detail as to the nature and extent of the skin 
scarring necessary to properly rate the veteran's disability 
under 38 C.F.R. § 4.118; the examiner stated only that there 
no signs of adhesion or tissue loss.  Moreover, there does 
not appear to be any review of past internal studies of the 
abdomen that revealed retained foreign bodies, nor was it 
apparent that consideration was given to provide an updated 
internal study of the abdomen.  

Concerning the left leg disability, the Board notes that in 
regard to the extent of skin scarring, the description of the 
scarring was cursory and apparently at variance with the 
November 1999 VA treatment record and observations made at 
the May 2004 Board hearing hearing.  The Board finds that 
this discrepancy needs to be reconciled so that the 
appropriate level of disability can be determined.

The Board also notes that during the March 2004 Board 
hearing, the veteran testified that he is being seen 
regularly by a VA physician, Dr. Robert Gaines, (every six 
months) at VA Santa Barbara Clinic, for both his service-
connected left leg and abdominal disabilities.  These records 
should be obtained in order to fully and fairly consider the 
veteran's appeal.

The Board finds that in order to fully and fairly adjudicate 
the veteran's claim in compliance with the VCAA, VA must 
obtain any relevant VA medical records, from February 2003 
through the present.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c).  VA also finds a new VA examination is necessary 
under the VCAA in order to evaluate the veteran's current 
condition in light of the above-referenced evidence.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  



Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should obtain the relevant VA 
records from the Santa Barbara VA medical 
facility from February 2003 through the 
present, including any clinical or 
physical examination records prepared by 
Dr. Robert Gaines.

2.  The veteran shall be afforded an 
opportunity to have a VA examination for 
the purpose of evaluating the following 
claims: increased disability rating for 
service-connected residuals of a missile 
wound to the abdomen and liver, currently 
rated as 30 percent disabling; and 
increased disability rating for the 
service-connected residuals of a missile 
wound to left upper leg and left lower 
leg, currently rated as 10 percent 
disabling.  

(A) The examiner should review the claims 
file, examine the veteran, and undertake 
all clinical tests or studies deemed 
necessary to evaluate the degree of 
disability experienced by the veteran.  
In so doing, the examiner shall review 
the claims file, consider all of the 
evidence of record, including any recent 
medical records obtained from the VA.  

(B) The examiner should apply the 
appropriate examination protocols to 
thoroughly evaluate all muscle injury, 
scarring, and digestive system impairment 
resulting from the veteran's service-
connected wounds.  

3.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

